Citation Nr: 0925977	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as due to claimed exposure to ionizing radiation.
	
2. Entitlement to service connection for liver disease, 
including as due to claimed exposure to ionizing radiation.

3. Entitlement to service connection for a prostate disorder, 
including as due to claimed exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1957 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the Veteran's claims for 
service connection for skin cancers, liver disease and 
prostate disease, to include as due to exposure to ionizing 
radiation.  An RO hearing was held in January 2006 and the 
transcript is of record.  A Travel Board hearing was held in 
March 2009 and the transcript is of record.  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  

The Board notes that the while the Veteran has claimed 
service connection for skin cancer, and that disorder has 
been adjudicated by the RO, review of the record reveals that 
the Veteran has no history of skin cancer, but has been 
treated for various skin conditions.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
Accordingly, this issue on the title page has been 
recharacterized to more accurately reflect the Veteran's 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Veteran is seeking service connection for a skin 
disorder, liver disease, and a prostate disorder, all claimed 
as secondary to exposure to ionizing radiation.  
Specifically, the Veteran contends that he was exposed to 
ionizing radiation while working as an aircraft maintenance 
technician at various Air Force bases while stationed with 
the Strategic Air Command (SAC).  The Veteran claims that his 
duties included maintenance of B-47's loaded with atomic 
weapons.  He stated that he helped load and unload nuclear 
weapons from the planes, and that he helped clean up a 
radioactive crash site after a B-47 crashed at Dyess Air 
Force Base on November 4, 1958.  He submitted a photocopy of 
a contemporaneous newspaper article regarding this incident.  
Service personnel records reflect that he was assigned to 
Dyess Air Force Base from January 1958 to April 1960.  The RO 
should attempt to ascertain if the Veteran was present on the 
date of the B-47 crash, and if he was exposed to any 
radiation at that time.

The Veteran has also reported being exposed to radiation from 
a nuclear bomb test prior to entering service.

Service connection for a disorder claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Service treatment records indicate that the Veteran was 
treated for dermatophytosis of the hands in May 1958.  He was 
also treated for a non-tender nodule on the left thigh in 
October 1959.  A February 1961 separation medical examination 
reflects that the Veteran had mild acne vulgaris on his face, 
neck, and back.  In the accompanying Report of Medical 
History, the Veteran indicated that he had problems with 
boils, as well as stomach, liver or intestinal problems.  The 
clinician wrote that the Veteran "still has some trouble" 
with boils on the neck, and that "stomach trouble" referred 
to occasional excess gas.

VA treatment records for the period of October 2002 through 
November 2008 reveal ongoing treatment for various skin 
conditions, to include lipomas, folliculitis eczema, rosacea, 
and actinic keratoses, in addition to a pre-cancerous mole in 
February 2006.  A July 2002 abdominal ultrasound reflects a 
diagnostic impression of a fatty liver and a slightly 
prominent prostate.  VA medical records also contain a 
diagnosis of benign prostatic hyperplasia.  The Veteran had 
prostate surgery in July 2008.

The Board finds that a VA examination is necessary to 
determine the etiology of the claimed skin disorder(s), liver 
disease, and prostate disorder.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A January 2006 lay statement from P.S.J., a retired Naval 
officer, indicates that he worked as an Exchange Officer with 
the Tactical Air Command which, like SAC, "would load and 
unload nuclear weapons while exposed to constant radiation" 
and that there was "great concern because of the exposure 
without accountability of how much and who was exposed."  He 
further stated that the Veteran's exposure to nuclear 
radiation "was far more than any aircrew and without a 
measuring device."

During his January 2006 and March 2009 hearings, the Veteran 
testified that he had stomach and liver problems during 
service and "off and on" since leaving service.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002& Supp. 200); 38 C.F.R. § 
3.159(c), (d) (2008). 
During the March 2009 hearing, the Veteran testified that he 
found out about his liver disorder in 2002.  The Board notes 
that the claims file contains VA treatment records from 
October 2002 through November 2008.  In addition, the claims 
file reflects that the Veteran reported that he received 
treatment for a prostate condition from Methodist Hospital in 
Dallas, Texas in August 1978.  The RO should attempt to 
obtain these treatment records, and any other pertinent VA 
and private treatment records that have not already been 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Further development, including the initiation of contact with 
the Defense Threat Reduction Agency (DTRA) regarding any 
information held by that organization regarding the Veteran's 
radiation exposure, to include the amount of radiation to 
which he may have been exposed, as well as the solicitation 
of an opinion from the VA's Under Secretary for Health as to 
the impact of his exposure, pursuant to 38 C.F.R. § 3.311(c), 
is deemed necessary.  Such actions have not been attempted to 
date.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA or private treatment 
records regarding treatment for a skin 
disorder, liver disease, or a prostate 
disorder that have not already been 
associated with the claims file.  Once 
a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from Methodist 
Hospital in Dallas, Texas from August 
1978.  A copy of any negative 
response(s) should be included in the 
claims file.

2.	Request that DTRA provide a radiation 
dose estimate for the Veteran.  DTRA 
should be provided with a copy of the 
Veteran's July 2005 and March 2006 
statements, as well as statements 
received in June 2006, describing his 
active service with SAC, along with 
relevant copies of service treatment 
records and service personnel records.  
In constructing the dose estimate, DTRA 
should be asked to consider the 
Veteran's statements that his duties as 
an aircraft maintenance technician 
included loading and unloading atomic 
weapons and cleaning up a B-47 crash 
site at Dyess Air Force Base on 
November 4, 1958.

3.	After obtaining the Veteran's radiation 
dose estimate from DTRA, the AMC/RO 
should make a determination as to 
whether the Veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed 
by 38 C.F.R. § 3.311.  See generally 38 
C.F.R. § 3.311(a)(2)(iii).

4.	Thereafter, the Veteran must be 
afforded a VA medical examination by a 
physician in order to evaluate the 
nature and etiology of the Veteran's 
claimed skin disorder, liver disorder, 
and prostate disorder.  The claims 
folder must be made available to the 
examiner for use in the study of this 
case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following question, 
providing a rationale for the response 
provided:

Is it at least as likely as not 
that the Veteran's skin disorder, 
liver disorder, and/or prostate 
disorder began during service or 
are otherwise related to any 
incident of service, to include 
any exposure to ionizing radiation 
at Dyess Air Force Base in 
November 1958?

Use by the examiner of the "at least as 
likely as not" language in responding 
is required.  The examiner is advised 
that the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs 
against the claim.

5.	Thereafter, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for a skin disorder, 
liver disease, and prostate cancer, to 
include as due to exposure to ionizing 
radiation.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided 
with a Supplemental Statement of the 
Case (SSOC), which must contain notice 
of all relevant actions taken on the 
claims for benefits, including a 
summary of the evidence received after 
the last SSOC was issued and any 
additional law or regulations that are 
applicable.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




